DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Pursuant to the amendment filed December 23, 2021, claims 1-20 are pending in the application.  The applicant has amended claims 1, 6, 9, 10, 13, 16, 17, and 19.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

4.	Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In particular, claim 1 recites, in relevant part:
wherein the detecting further comprises: 

comparing the detected check-in condition to the check-in threshold; and



comparing the detected check-in condition to the check-in threshold.  
The specification does not disclose these limitations.  Because these limitation are recited in an originally filed claim, these limitation are part of the original disclosure.  Therefore, this deficiency can be remedied by amending the specification to include these limitation.
Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In particular, claim 9 recites, in relevant part:
		comparing the detected check-in condition to the check-in threshold;

initiate, based on the comparing, the check-in procedure on the tethered mobile device.

	The foregoing limitations are not disclosed in parent application no. US 16/120,844.  For this reason, the priority date for these limitations is January 7, 2020, the effective filing date of the instant application.
Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  
In particular, claim 16 recites, in relevant part:
		comparing the detected check-in condition to the check-in threshold;

initiate, based on the comparing, the check-in procedure on the tethered mobile device.

	The foregoing limitations are not disclosed in parent application no. US 16/120,844.  For this reason, the priority date for these limitations is January 7, 2020, the effective filing date of the instant application.

5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

6.	Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation, “the method further comprises:  ….”  There is insufficient antecedent basis for this limitation in the claim.  None of claims 16, 17, or 18, from which claim 19 depends, recites a method.




	
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-4, 6-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kingery (US 2016/0309122 A1) in view of Piantedosi (US 2019/0371151 A1).
	Regarding claim 1, Kingery discloses:
a method for providing tethering-based monitoring ([0006], [0063]) comprising: 

installing, on a tethered mobile device, a check-in application ([0033], [0034], [0049], [0054]; FIG. 1:  32; FIG. 5:  540);

initiating a monitoring operation of a tethered mobile device to determine whether to initiate a check-in procedure on the tethered mobile device ([0060], [0087]);

receiving a check-in threshold from a tethered monitoring device ([0060], [0087]; Kingery discloses that check-in is prompted by a sensor reading or an alert, which suggests that the sensor reading has a threshold that triggers a check-in and that the alert is a threshold for triggering a check-in; it would have been obvious to have configured the method of Kingery in that manner for the benefit of triggering a check-in); 

detecting, during the monitoring operation by the check-in application, a check-in condition associated with the tethered mobile device ([0060], [0087]),

wherein the detected check-in condition includes at least one of a time period in which the tethered mobile device was moved, a time period in which a prior check-in procedure was performed, and a location of the tethered mobile device in relation to a defined area ([0006], [0008], [0010], [0048], [0054], [0060], [0061], [0071], [0087]). 

Kingery does not explicitly disclose:

wherein the detecting further comprises: 

comparing the detected check-in condition to the check-in threshold; and

initiating, based on the comparing, the check-in procedure on the tethered mobile device.

	Piantedosi, addressing the same problem of how to configure a check-in function, teaches  notification systems that may notify authorities or other designated individuals in the event a user is in personal danger, is missing, is unable to respond, has directly signaled that they are in distress or otherwise may be subject to an unsafe condition or environment ([0004]), wherein:
wherein the detecting further comprises: 

comparing the detected check-in condition to the check-in threshold ([0057]); and

initiating, based on the comparing, the check-in procedure on the tethered mobile device ([0058], [0059], [0060], [0065], [0066], [0067]),

for the benefit of prompting the user to check in, so that when the user does not check in, the method alerts a third party that the user may have encountered a threat to their personal safety, or may have suffered a medical event, that has rendered them unable to call for help ([0009], [0067]).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Piantedosi with the method of Kingery because that would have enabled the method to prompt a user to check in, so that when the user does not check in, the method alerts a third party that the user may have encountered a threat to their personal safety, or may have suffered a medical event, that has rendered them unable to call for help.
	Regarding claim 2, Kingery discloses that the check-in procedure comprises:  transmitting at least one of a real-time verification request configured to be displayed on the tethered mobile device ([0042], [0047], [0052], [0057], [0060], [0087]; FIG. 1:  22, 32; FIG. 4:  270) and a check-in request that is transmitted from the tethered mobile device to the tethered monitoring device ([0052]; FIG. 4:  410, 420); and receiving a response to the at least one of the real-time verification request and the check-in request ([0033], [0039], [0042], [0052], [0092], [0095], [0098], [0099]; FIG. 1:  20).
	Regarding claim 3, Kingery discloses:
performing a validation of the response, wherein the validation includes determining whether the response includes a verification response to the real-time verification request or a check-in response to the check-in request ([0044], [0056]); and 
performing a follow-up action based on the validation of the response ([0037], [0048], [0049], [0090]; FIG. 2:  270, 280, 290).

	Regarding claim 4, Kingery discloses that the follow-up action includes transmitting an alert notification to a monitoring center in response to the validation of the response indicating an invalid verification response or an invalid check-in response.  ([0065])
	Regarding claim 6, Kingery discloses:
the real-time verification request includes an identity check of a user of the tethered mobile device, the identity check including at least one of a biometric check of the user and an action request to be performed by the user and received by the tethered mobile device ([0006], [0010], [0041], [0043], [0056], [0057], [0089]; FIG. 6) and 

receiving, via the camera of the tethered mobile device, biometric information ([0006], [0010], [0041], [0043], [0056], [0057], [0089]).

	Kingery does not explicitly disclose that to restrict the operations of the tethered mobile device, the method further comprises:  disabling, by the check-in application, inputs of the tethered mobile device except for a camera of the tethered mobile device, but Kingery does disclose that verification comprises a biometric check of the user or an action request of the user, each using a camera of the tethered device to capture images used for biometric verification or an action request ([0006], [0010], [0041], [0043], [0056], [0057], [0089]), and Kingery does disclose that the client monitoring application includes an auto-lock, wherein access to the client monitoring application requires a personal passcode to be reentered after a set period of time has elapsed ([0052]), all of which suggests that Kingery’s method comprises that to restrict the operations of the tethered mobile device, the method further comprises:  disabling, by the check-in application, inputs of the tethered mobile device except for a camera of the tethered mobile device for the benefit of preventing the mobile device from being used to perform verification by means other than the biometric input verification or the action request when those processes are performed, which would defeat the purpose of those processes.
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have configured the method of Kingery in the foregoing manner because that would have enabled the method to prevent the mobile device from being used to perform verification by means other than the biometric input verification or the action request when those processes are performed, which would defeat the purpose of those processes.
	Regarding claim 7, Kingery discloses:
displaying the identity check on the tethered mobile device ([0043], [0044], [0056], [0058]; FIG. 7:  710);

determining that a response to the identity check is not received within a predetermined response period ([0060], [0061], [0071], [0087]); and

transmitting an alert notification to a monitoring center in response to the determining ([0061], [0071], [0078], [0079], [0081]; FIG. 8:  890; FIG. 13:  1390).

Regarding claim 8, Kingery discloses that the check-in condition is a distance threshold.  ([0048], [0064])
Kingery does not explicitly disclose:	
determining that the tethered mobile device has moved relative to the distance threshold from the defined area;

transmitting a second alert notification to a monitoring center based on the determining relative to the distance threshold.

Piantedosi, addressing the same problem of how to configure a check-in function, teaches  notification systems that may notify authorities or other designated individuals in the event a user is in personal danger, is missing, is unable to respond, has directly signaled that they are in distress or otherwise may be subject to an unsafe condition or environment ([0004]), comprising:
determining that the tethered mobile device has moved relative to the distance threshold from the defined area ([0065]; FIG. 4C:  417, 418);

transmitting a second alert notification to a monitoring center based on the determining relative to the distance threshold ([0065]; FIG. 4C:  417, 418),

for the benefit of that when the user moves from a prescribed location, an alarm message is transmitted to designated emergency contacts or to an emergency responder ([0065]).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Piantedosi with the method of the above combination because that would have enabled the method to transmit an alarm message to designated emergency contacts or to an emergency responder when the user moves from a prescribed location.

Regarding claim 9, Kingery discloses:

a tethered mobile device ([0033], [0034], [0049], [0054]; FIG. 1:  32), comprising: 

a memory ([0097]; FIG. 1:  32); and 

a processor coupled to the memory ([0033]; FIG. 1:  32), 

the processor configured to: 

initiate a monitoring operation of a tethered mobile device to determine whether to initiate a check-in procedure on the tethered mobile device ([0060], [0087]);

receiving a check-in threshold from a tethered monitoring device ([0060], [0087]; Kingery discloses that check-in is prompted by a sensor reading or an alert, which suggests that the sensor reading has a threshold that triggers a check-in and that the alert is a threshold for triggering a check-in; it would have been obvious to have configured the method of Kingery in that manner for the benefit of triggering a check-in); 

detect, during the monitoring operation, a check-in condition associated with the tethered mobile device ([0060], [0087]),

wherein the detected check-in condition includes at least one of a time period in which the tethered mobile device was moved, a time period in which a prior check-in procedure was performed, and a location of the tethered mobile device in relation to a predefined area ([0006], [0008], [0010], [0048], [0054], [0060], [0061], [0071], [0087]),

displaying, during the check-in procedure, a check-in application on a display of the tethered mobile device ([0043], [0044], [0056], [0058]; FIG. 7:  710); and 

restricting, by the check-in application, operations of the tethered mobile device until a response is received from the tethered monitoring device, wherein the operations include at least one of preventing closing of the check-in application, preventing displaying another application by the tethered mobile device, preventing access to a telephone function of the tethered mobile device, and disabling inputs of the tethered mobile device.

Kingery does not explicitly disclose restricting, by the check-in application, operations of the tethered mobile device until a response is received from the tethered monitoring device, wherein the operations include at least one of preventing closing of the check-in application, preventing displaying another application by the tethered mobile device, preventing access to a telephone function of the tethered mobile device, and disabling inputs of the tethered mobile device, but Kingery does disclose that verification comprises a biometric check of the user or an action request of the user, each using a camera of the tethered device to capture images used for biometric verification or an action request ([0006], [0010], [0041], [0043], [0056], [0057], [0089]), and Kingery does disclose that the client monitoring application includes an auto-lock, wherein access to the client monitoring application requires a personal passcode to be reentered after a set period of time has elapsed ([0052]), all of which suggests that Kingery’s device comprises restricting, by the check-in application, operations of the tethered mobile device until a response is received from the tethered monitoring device, wherein the operations include at least one of preventing closing of the check-in application, preventing displaying another application by the tethered mobile device, preventing access to a telephone function of the tethered mobile device, and disabling inputs of the tethered mobile device for the benefit of preventing the mobile device from being used to perform verification by means other than the biometric input verification or the action request when those processes are performed, which would defeat the purpose of those processes;

it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have configured the device of Kingery in the foregoing manner because that would have enabled the device to prevent the mobile device from being used to perform verification by means other than the biometric input verification or the action request when those processes are performed, which would defeat the purpose of those processes.

	Kingery does not explicitly disclose:

wherein the detecting further comprises: 

comparing the detected check-in condition to the check-in threshold;  

initiate, based on the comparing, the check-in procedure on the tethered mobile device.

Piantedosi, addressing the same problem of how to configure a check-in function, teaches  notification systems that may notify authorities or other designated individuals in the event a user is in personal danger, is missing, is unable to respond, has directly signaled that they are in distress or otherwise may be subject to an unsafe condition or environment ([0004]), wherein:
wherein the detecting further comprises: 

comparing the detected check-in condition to the check-in threshold ([0057]); and

initiating, based on the comparing, the check-in procedure on the tethered mobile device ([0058], [0059], [0060], [0065], [0066], [0067]),

for the benefit of prompting the user to check in, so that when the user does not check in, the method alerts a third party that the user may have encountered a threat to their personal safety, or may have suffered a medical event, that has rendered them unable to call for help ([0009], [0067]).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Piantedosi with the method of Kingery because that would have enabled the method to prompt a user to check in, so that when the user does not check in, the method alerts a third party that the user may have encountered a threat to their personal safety, or may have suffered a medical event, that has rendered them unable to call for help.
	Regarding claim 10, Kingery discloses that the check-in procedure comprises: transmitting, by the check-in application, at least one of a real-time verification request configured to be displayed on the tethered mobile device ([0042], [0047], [0052], [0057], [0060], [0087]; FIG. 1:  22, 32; FIG. 4:  270) and a check-in request received via the check-in application and that is transmitted from the tethered mobile device to the tethered monitoring device ([0052]; FIG. 4:  410, 420); and receiving a response to the at least one of the real-time verification request and the check-in request ([0033], [0039], [0042], [0052], [0092], [0095], [0098], [0099]; FIG. 1:  20).
	Regarding claim 11, Kingery discloses that the check-in procedure further comprises:
performing a validation of the response, wherein the validation includes determining whether the response includes a verification response to the real-time verification request or a check-in response to the check-in request ([0044], [0056]); and
perform a follow-up action based on the validation of the response ([0037], [0048], [0049], [0090]; FIG. 2:  270, 280, 290).

	Regarding claim 12, Kingery discloses that the follow-up action includes transmitting an alert notification to the tethered monitoring device in response to the validation of the response indicating an invalid verification response or an invalid check-in response.  ([0078]; FIG. 13:  1390)
	Regarding claim 13, Kingery discloses
the real-time verification request includes an identity check of a user of the tethered mobile device, the identity check including at least one of a biometric check of the user and an action request to be performed by the user and received by the tethered mobile device ([0006], [0010], [0041], [0043], [0056], [0057], [0089]; FIG. 6) and 

receiving, via the camera of the tethered mobile device, biometric information ([0006], [0010], [0041], [0043], [0056], [0057], [0089]).

	Kingery does not explicitly disclose that to restrict the operations of the tethered mobile device, the method further comprises:  disabling, by the check-in application, inputs of the tethered mobile device except for a camera of the tethered mobile device, but Kingery does disclose that verification comprises a biometric check of the user or an action request of the user, each using a camera of the tethered device to capture images used for biometric verification or an action request ([0006], [0010], [0041], [0043], [0056], [0057], [0089]), and Kingery does disclose that the client monitoring application includes an auto-lock, wherein access to the client monitoring application requires a personal passcode to be reentered after a set period of time has elapsed ([0052]), all of which suggests that Kingery’s device comprises that to restrict the operations of the tethered mobile device, the method further comprises:  disabling, by the check-in application, inputs of the tethered mobile device except for a camera of the tethered mobile device for the benefit of preventing the mobile device from being used to perform verification by means other than the biometric input verification or the action request when those processes are performed, which would defeat the purpose of those processes.
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have configured the device of Kingery in the foregoing manner because that would have enabled the device to prevent the mobile device from being used to perform verification by means other than the biometric input verification or the action request when those processes are performed, which would defeat the purpose of those processes.
	Regarding claim 14, Kingery discloses that the processor is further configured to:
display the identity check ([0043], [0044], [0056], [0058]; FIG. 7:  710);

determine that a response to the identity check is not received within a predetermined response period ([0060], [0061], [0071], [0087]); and 

transmit a second alert notification to the tethered monitoring device in response to the determining ([0061], [0071], [0078], [0079], [0081]; FIG. 8:  890; FIG. 13:  1390).


	Regarding claim 16, Kingery discloses:
	
a non-transitory computer-readable medium having instructions stored therein, which when executed by a processor in a tethered mobile device, cause the processor to perform operations ([0033], [0097], [0103], [0105], [0106], [0108], [0110]), the operations comprising:

initiating a monitoring operation of a tethered mobile device to determine whether to initiate a check-in procedure on the tethered mobile device ([0060], [0087]);

receiving a check-in threshold from a tethered monitoring device ([0060], [0087]; Kingery discloses that check-in is prompted by a sensor reading or an alert, which suggests that the sensor reading has a threshold that triggers a check-in and that the alert is a threshold for triggering a check-in; it would have been obvious to have configured the method of Kingery in that manner for the benefit of triggering a check-in);

detecting, during the monitoring operation, a check-in condition associated with the tethered mobile device ([0060], [0087]),
wherein the detected check-in condition includes at least one of a time period in which the tethered mobile device was moved, a time period in which a prior check-in procedure was performed, and a location of the tethered mobile device in relation to a predefined area ([0006], [0008], [0010], [0048], [0054], [0060], [0061], [0071], [0087]), 

displaying, during the check-in procedure, a check-in application on a display of the tethered mobile device ([0037], [0043], [0044], [0049], [0056], [0058]; FIG. 4:  410; FIG. 5:  540; FIG. 6:   270; FIG. 7:  710); and

Kingery does not explicitly disclose restricting, by the check-in application, operations of the tethered mobile device until a response is received from the tethered monitoring device, wherein the operations include at least one of preventing closing of the check-in application, preventing displaying another application by the tethered mobile device, preventing access to a telephone function of the tethered mobile device, and disabling inputs of the tethered mobile device, but Kingery does disclose that verification comprises a biometric check of the user or an action request of the user, each using a camera of the tethered device to capture images used for biometric verification or an action request ([0006], [0010], [0041], [0043], [0056], [0057], [0089]), and Kingery does disclose that the client monitoring application includes an auto-lock, wherein access to the client monitoring application requires a personal passcode to be reentered after a set period of time has elapsed ([0052]), all of which suggests that Kingery’s operations comprise restricting, by the check-in application, operations of the tethered mobile device until a response is received from the tethered monitoring device, wherein the operations include at least one of preventing closing of the check-in application, preventing displaying another application by the tethered mobile device, preventing access to a telephone function of the tethered mobile device, and disabling inputs of the tethered mobile device for the benefit of preventing the mobile device from being used to perform verification by means other than the biometric input verification or the action request when those processes are performed, which would defeat the purpose of those processes;

it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have configured the device of Kingery in the foregoing manner because that would have enabled the device to prevent the mobile device from being used to perform verification by means other than the biometric input verification or the action request when those processes are performed, which would defeat the purpose of those processes.




	Kingery does not explicitly disclose:

wherein the detecting further comprises:

comparing the detected check-in condition to the check-in threshold; 

initiating, based on the comparing, the check-in procedure on the tethered mobile device.

Piantedosi, addressing the same problem of how to configure a check-in function, teaches  notification systems that may notify authorities or other designated individuals in the event a user is in personal danger, is missing, is unable to respond, has directly signaled that they are in distress or otherwise may be subject to an unsafe condition or environment ([0004]), wherein:
wherein the detecting further comprises: 

comparing the detected check-in condition to the check-in threshold ([0057]); and

initiating, based on the comparing, the check-in procedure on the tethered mobile device ([0058], [0059], [0060], [0065], [0066], [0067]),

for the benefit of prompting the user to check in, so that when the user does not check in, the method alerts a third party that the user may have encountered a threat to their personal safety, or may have suffered a medical event, that has rendered them unable to call for help ([0009], [0067]).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Piantedosi with the method of Kingery because that would have enabled the method to prompt a user to check in, so that when the user does not check in, the method alerts a third party that the user may have encountered a threat to their personal safety, or may have suffered a medical event, that has rendered them unable to call for help.


	
9.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kingery and Piantedosi further in view of Greenfield (US 2011/0167440 A1). 
	Regarding claim 5, Kingery discloses that the check-in request includes a request for the tethered monitoring device to include an identifier in the check-in response transmitted to the tethered mobile device and wherein performing the validation includes validating the identifier in the check-in response.   ([0037], [0047], [0052]; FIG. 4:  410)
	The above combination does not disclose a device identifier.
	Greenfield, addressing the same problem of how to perform validation, teaches systems and methods for enhancing authentication processes of telecommunications services by using location tracking to validate a user's membership in a subscribing household ([0024]), wherein a service provider authenticates users using a user device identifier (such as the MAC address of the device the user is using to access the service) or a combination of user device identifiers sent by the device to the validation system ([0057]) for the benefit that the service provider may then use this information to validate that a user device is properly associated with a subscriber account, authorized to access a service, according to rules defined by a policy ([0058]).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Greenfield with the method of the above combination because that would have enabled the method to enable a service provider may then use this information to validate that a user device is properly associated with a subscriber account, authorized to access a service, according to rules defined by a policy ([0058]).
	Regarding claim 15, Kingery discloses that the check-in request includes a request for the tethered monitoring device to include an identifier in the check-in response transmitted to the tethered mobile device and wherein performing the validation includes validating the identifier in the check-in response.   ([0037], [0047], [0052]; FIG. 4:  410)
	The above combination does not disclose a device identifier.
	Greenfield, addressing the same problem of how to perform validation, teaches systems and methods for enhancing authentication processes of telecommunications services by using location tracking to validate a user's membership in a subscribing household ([0024]), wherein a service provider authenticates users using a user device identifier (such as the MAC address of the device the user is using to access the service) or a combination of user device identifiers sent by the device to the validation system ([0057]) for the benefit that the service provider may then use this information to validate that a user device is properly associated with a subscriber account, authorized to access a service, according to rules defined by a policy ([0058]).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Greenfield with the device of the above combination because that would have enabled the device to enable a service provider may then use this information to validate that a user device is properly associated with a subscriber account, authorized to access a service, according to rules defined by a policy ([0058]).
	Regarding claim 17, Kingery discloses that the check-in procedure comprises:
transmitting a real-time verification request to the tethered mobile device ([0042], [0047], [0052], [0057], [0060], [0087]; FIG. 1:  22, 32; FIG. 4:  270);

displaying, by the check-in application, the real-time verification request on the tethered mobile device ([0042], [0047], [0052], [0057], [0060], [0087]; FIG. 1:  22, 32; FIG. 4:  270);

receiving a verification response to the real-time verification request ([0033], [0039], [0042], [0052], [0092], [0095], [0098], [0099]; FIG. 1:  20; FIG. 4:  210); and

performing a first validation of the verification response, wherein the first validation comprises determining whether the verification response includes an expected response to the real-time verification request ([0044], [0056]);

in response the first validation, transmitting a check-in request that is transmitted from the tethered mobile device to the tethered monitoring device ([0054], [0055], [0057], [0060]; FIG. 5:  540; FIG. 6:  270);

	Kingery does not disclose:

receiving, from the tethered monitoring device, a check-in response, wherein the check-in response includes a device identifier of the tethered monitoring device;

performing a second validation of the check-in response, wherein the second validation comprises determining whether the check-in response includes the device identifier; and

performing a follow-up action based on the first and the second validation.

Greenfield, addressing the same problem of how to perform validation, teaches systems and methods for enhancing authentication processes of telecommunications services by using location tracking to validate a user's membership in a subscribing household ([0024]), wherein a service provider authenticates users using a user device identifier (such as the MAC address of the device the user is using to access the service) or a combination of user device identifiers sent by the device to the validation system ([0057]), and wherein following authentication, the service provider tracks the user device identifier, along with times the user device accesses the service and geographic locations from which the user device accesses the service, and keeps a record of this information ([0058]) for the benefit that the service provider may then use this information to validate that a user device is properly associated with a subscriber account, authorized to access a service, according to rules defined by a policy ([0058]).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Greenfield with the device of the above combination because that would have enabled the device to enable a service provider may then use this information to validate that a user device is properly associated with a subscriber account, authorized to access a service, according to rules defined by a policy ([0058]).
	Regarding claim 18, Greenfield further teaches that that the follow-up action includes transmitting a second alert notification to a monitoring center in response to a validation of the response indicating an invalid verification response or an invalid check-in response.  ([0034]; FIG. 4:  408)
	Regarding claim 19, Kingery discloses:
the real-time verification request includes an identity check of a user of the tethered mobile device, the identity check including at least one of a biometric check of the user and an action request to be performed by the user and received by the tethered mobile device ([0006], [0010], [0041], [0043], [0056], [0057], [0089]; FIG. 6) and 

and wherein to restrict the operations of the tethered mobile device, the method further comprises:  disabling, by the check-in application, inputs of the tethered mobile device except for a camera of the tethered mobile device; and receiving, via the camera of the tethered mobile device, biometric information.

Kingery does not explicitly disclose that to restrict the operations of the tethered mobile device, the method further comprises:  disabling, by the check-in application, inputs of the tethered mobile device except for a camera of the tethered mobile device; and receiving, via the camera of the tethered mobile device, biometric information, but Kingery does disclose that verification comprises a biometric check of the user or an action request of the user, each using a camera of the tethered device to capture images used for biometric verification or an action request ([0006], [0010], [0041], [0043], [0056], [0057], [0089]), and Kingery does disclose that the client monitoring application includes an auto-lock, wherein access to the client monitoring application requires a personal passcode to be reentered after a set period of time has elapsed ([0052]), all of which suggests that Kingery’s procedure comprises that to restrict the operations of the tethered mobile device, the method further comprises:  disabling, by the check-in application, inputs of the tethered mobile device except for a camera of the tethered mobile device; and receiving, via the camera of the tethered mobile device, biometric information for the benefit of preventing the mobile device from being used to perform verification by means other than the biometric input verification or the action request when those processes are performed, which would defeat the purpose of those processes.
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have configured the procedure of Kingery in the foregoing manner because that would have enabled the procedure to prevent the mobile device from being used to perform verification by means other than the biometric input verification or the action request when those processes are performed, which would defeat the purpose of those processes.
	Regarding claim 20, Kingery discloses the operations further comprising: 
displaying the identity check on the tethered mobile device ([0043], [0044], [0056], [0058]; FIG. 7:  710); 

determining that a response to the identity check is not received within a predetermined response period ([0060], [0061], [0071], [0087]); and 

transmitting an alert notification to a monitoring center in response to the determining ([0061], [0071], [0078], [0079], [0081]; FIG. 8:  890; FIG. 13:  1390).
 


Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F MORTELL whose telephone number is (571)270-1873. The examiner can normally be reached Monday - Friday 10-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN F MORTELL/Primary Examiner, Art Unit 2689